*695In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Jesus S. appeals from an order of disposition of the Family Court, Kings County (Olshansky, J.), dated April 30, 2012, which, upon a fact-finding order of the same court dated March 22, 2012, made upon his admission, finding that he had committed acts which, if committed by an adult, would have constituted the crime of assault in the third degree, adjudged him to be a juvenile delinquent, and placed him on probation under the supervision of the Probation Department of the County of Kings for a period of 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court has broad discretion in determining the proper disposition in a juvenile delinquency proceeding (see Family Ct Act § 141; Matter of Tafari M., 90 AD3d 1052, 1053 [2011]; Matter of Cooper C., 81 AD3d 643, 644 [2011]; Matter of Gustav D., 79 AD3d 868, 869 [2010]), and its determination is accorded great deference (see Matter of Donovan E., 92 AD3d 881, 882 [2012]). Here, contrary to the appellant’s contention, the Family Court providently exercised its discretion in adjudicating him a juvenile delinquent and placing him on probation for a period of 12 months instead of directing an adjournment in contemplation of dismissal (see Family Ct Act § 315.3; Matter of Natasha G, 91 AD3d 948, 949 [2012]). The appellant was not entitled to an adjournment in contemplation of dismissal merely because this was his first encounter with the law, or in light of the other mitigating circumstances that he cites (see Matter of Ashanti D., 100 AD3d 886 [2012]; Matter of Natasha G., 91 AD3d at 949; Matter of Tafari M., 90 AD3d at 1053). The record establishes that the imposition of probation was the least restrictive alternative consistent with the appellant’s best interests and the need for protection of the community (see Family Ct Act § 352.2 [2] [a]), particularly in light of, among other factors, the seriousness of the offense and the recommendation made in the probation report (see Matter of Cooper C., 81 AD3d at 644; Matter of Gustav D., 79 AD3d at 869). Eng, PJ., Rivera, Lott and Miller, JJ., concur.